Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 06-1431

               CONILIA WIJAYA, ALFRED ANDRE MARTIAN

                               Petitioners,

                                      v.

                       ALBERTO R. GONZALES,
              Attorney General of the United States,

                                Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                   Before

                        Lipez, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                     and Howard, Circuit Judge.


     Randall A. Drew and Law Offices of Mona T. Movafaghi, PC on
brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
U.S. Department of Justice, Barbara C. Biddle, Attorney, Civil
Division, U.S. Department of Justice, and Constance A. Wynn,
Attorney, Civil Division, U.S. Department of Justice, on brief for
respondent.


                            October 27, 2006
             STAHL, Senior Circuit Judge.          Petitioners Conilia Wijaya

and Alfred Andre Martian, husband and wife, seek review of a final

order of removal issued by the Board of Immigration Appeals (BIA).

Wijaya,     the   wife,   filed    as    the    lead   applicant   for   asylum,

withholding of removal, and relief under the Convention Against

Torture (CAT); Martian's application was derivative of Wijaya's.

Petitioners appeal the denial of asylum and withholding of removal.

They   do   not   argue    error    in    the   Board's    affirmation   of   the

Immigration Judge's (IJ) denial of relief under the CAT, and thus

have waived that issue.       The Immigration Judge (IJ) concluded that

Wijaya, the only witness at trial, was credible but did not qualify

for asylum because she failed to show either past persecution or a

well-founded fear of future persecution.               Because Martian's asylum

claim was derivative of Wijaya's, his claim also failed.                 The BIA

affirmed the IJ's decision without opinion.

             Wijaya and Martian are natives and citizens of Indonesia.

Both are practicing Christians and Wijaya is ethnic Chinese.                  They

entered the United States on March 9, 2001, with valid six-month

tourist     visas.    In    April    of    2004,    they   were    charged    with

overstaying their visas.          In response, they conceded removability

on that ground and applied for asylum and withholding of removal.

In this petition for review, Wijaya argues that she has suffered

past persecution and has a well-founded fear of future persecution

based on her Christian religion and Chinese ethnicity.


                                         -2-
          Because the IJ found Wijaya credible, we relate the facts

as she related them.    Wijaya testified orally and in writing that

she faced discrimination and harassment since her youth on account

of her ethnic Chinese minority status and Christian religion.        She

recounted being discriminated against, teased, and bullied in

elementary and secondary school because she was ethnic Chinese.

This discrimination continued in college and her workplace.

          On May 13, 1998, Wijaya left work early after hearing

that mobs were rioting in the streets and targeting ethnic Chinese.

After picking up her sister, she attempted to drive home. However,

there was a traffic jam on the highway and a group of people

surrounded her car, yelling "Chinese must be killed."          The group

began banging on Wijaya's trunk.    She managed to make a U-turn to

escape the crowd.    She drove to the airport to seek refuge, along

with other ethnic Chinese. Wijaya was not physically harmed in the

incident, but her car was damaged.     Wijaya also recounted that on

December 24, 2000, when she and Martian were attending Christmas

Eve services at their church, she received a text message telling

her that the Cathedral Church had been bombed.    She later found out

that several other churches and Christian schools had also been

bombed that night.

          On   cross-examination,   Wijaya   admitted   that   she   left

Indonesia for Hong Kong in 2000, and returned voluntarily to

Indonesia thereafter.   She also testified that, while most of her


                                 -3-
family is Buddhist, her mother is Catholic and has not been

personally threatened or harmed for practicing her religion; her

mother has, however, been scared to attend church on occasion.

           The     administrative     record       in   this   case   is     thin,

comprising only the State Department's 2003 International Religious

Freedom   Report    on   Indonesia    and    the    State    Department's     2003

Indonesia Country Report.            These reports corroborate Wijaya's

account of the Christmas Eve 2000 church bombings, but also note

that the government has put a leader of the Jemaah Islamiyah

terrorist group on trial for the attacks.                   The reports detail

violence against practicing Christians, including the burning of 25

churches in the 2002 reporting period, but also highlight a "sharp

drop" in violence between Muslims and Christians.                 Finally, the

reports   note   continued   official       discrimination      against     ethnic

Chinese, but also report progress in the government's promotion of

racial and ethnic tolerance.

           Although the IJ found Wijaya credible, he ruled that

Wijaya and her husband did not qualify for asylum based on past

persecution or a reasonable fear of future persecution.                    The BIA

affirmed without opinion.

           Where, as here, the BIA affirms the IJ without opinion,

this court reviews the IJ's decision directly and treats the

"findings and conclusion of the IJ as the Board's own opinion."

Herbert v. Ashcroft, 325 F.3d 68, 71 (1st Cir. 2003).                 We review


                                      -4-
the decision below for substantial evidence, accepting the IJ's

findings of fact if they are supported by "reasonable, substantial,

and probative evidence on the record considered as a whole."

Njenga v. Ashcroft, 386 F.3d 335, 338 (1st Cir. 2004) (quoting INS

v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). We will reverse only

if "any reasonable adjudicator would be compelled to conclude to

the contrary."       8 U.S.C. § 1252(b)(4)(B).        A petitioner bears the

burden of establishing eligibility for asylum "by proving either

past persecution or a well-founded fear of persecution," on account

of her race, religion, nationality, membership in a particular

social group, or political opinion.               Velasquez v. Ashcroft, 342

F.3d 55, 58 (1st Cir. 2003).                A well-founded fear of future

persecution can be shown in either of two ways.                    First, the

petitioner may show a genuine subjective fear of persecution, along

with   "credible,        direct,    and    specific   evidence"    that    would

objectively support a reasonable fear of future individualized

persecution.        Guzman v. INS, 327 F.3d 11, 16 (1st Cir. 2003)

(quoting Ravindran v. INS, 976 F.2d 754, 758 (1st Cir. 1992)).

Second, a petitioner need not provide evidence that he would be

singled out for persecution if he establishes that there is "a

pattern or practice in his or her country of nationality . . . of

persecution    of    a   group     of   persons   similarly   situated    to   the

applicant on account of race, religion, nationality, membership in




                                          -5-
a particular social group, or political opinion."               8 C.F.R. §

1208.13(b)(2)(iii)(A).

            Wijaya argues that she has suffered past persecution and

has a well-founded fear of future persecution on account of her

Christian religion and Chinese ethnicity.              We disagree.       The

incidents recounted by Wijaya, though clearly frightening to her,

do not meet the high standard for showing past persecution.                We

have said that past persecution is more than "unpleasantness,

harassment, and even basic suffering."           Nelson v. INS, 232 F.3d

258, 263 (1st Cir. 2000).       We did not find past persecution in a

similar case involving ethnic Chinese Christians from Indonesia who

had arguably suffered more direct harm than Wijaya. See Susanto v.

Gonzales, 439 F.3d 57 (1st Cir. 2006) (past persecution not shown

where home of ethnic Chinese Indonesian was vandalized and Muslims

threw stones at petitioner and fellow Christian worshipers). Here,

Wijaya was not physically harmed in the 1998 incident, and was not

directly threatened after that. The only other basis for the claim

of   past   persecution   is   the   text   message   she   received   during

Christmas Eve services alerting her to a bombing at another church.

While certainly disquieting to her, this incident does not make out

a case for past persecution.

            In addition, Wijaya's evidence does not compel us to

conclude that she has a well-founded fear of future persecution.

Such a fear is shown where "a reasonable person in the petitioner's


                                     -6-
circumstances    would     fear    persecution      based   on    a   statutorily

protected ground."       Nikijuluw v. Gonzales, 427 F.3d 115, 122 (1st

Cir. 2005).     The IJ found that Wijaya had a subjective fear of

future persecution, but not an objective fear of the same.                     We

agree.     In   previous    asylum    cases   brought       by   ethnic   Chinese

Christians, we have held that where the petitioner's family members

continue to live safely in the home country and evidence in the

record, such as State Department reports, does not objectively

support the petitioner's fear of persecution, the petitioner's

claim must fail.      See id. at 122; Zheng v. Gonzales, 416 F.3d 97,

101 (1st Cir. 2005).        Here, Wijaya testified that her Catholic

mother continues to reside in Indonesia without incident.                   Also,

Wijaya left Indonesia in 2000 and voluntarily returned, which

undermines her claim of fear.         Finally, while the evidence in the

record    certainly    shows      violence    and    discrimination       against

Christians and ethnic Chinese, it also details improvements in the

government's prevention and prosecution of such incidents. Without

more, we are not compelled to conclude that Wijaya has a well-

founded fear of individualized persecution.             In addition, on such

a thin record, it is not possible to conclude that there is a

pattern   and   practice     of    persecution      against      ethnic   Chinese

Christians in Indonesia such that Wijaya need not show an objective

fear of future individual harm.




                                      -7-
           Finally, on appeal, Wijaya requests relief in the form of

withholding of removal under Section 241(b)(3) of the Immigration

and Nationality Act, 8 U.S.C. § 1231(b)(3)(A), but fails to develop

any legal argument to support her request. Therefore, we deem this

claim waived.     See United States v. Zannino, 895 F.2d 1, 17 (1st

Cir.   1990)   ("[i]ssues   adverted    to   in   a   perfunctory   manner,

unaccompanied by some effort at developed argumentation, are deemed

waived.").     Even if we were to consider the withholding request on

its merits, because Wijaya does not meet the lower threshold for

asylum, she also does not meet the higher standard for withholding

of removal.     See Alvarez-Flores v. INS, 909 F.2d 1, 4 (1st Cir.

1990) ("Since the standard for withholding deportation is more

stringent, a petitioner unable to satisfy the asylum standard

fails, a fortiori, to satisfy the former.").          Therefore, Wijaya's

application for withholding of removal was properly denied.

           For the foregoing reasons, the petition for review is

denied.   The decision of the BIA is affirmed.




                                  -8-